Citation Nr: 0806788	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  06-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for recurrent Bell's palsy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, legal Intern






INTRODUCTION

The veteran had active military service from February 1955 
until he was honorably discharged in August 1986.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the RO.  


FINDING OF FACT

The evidence of record shows that the veteran suffers from 
recurrent Bell's palsy, currently manifested by slight facial 
asymmetry, had its clinical onset during his period of active 
military service.


CONCLUSION OF LAW

The veteran's diagnosed recurrent Bell's palsy is due to 
disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In view of the Board's decision 
herein awarding service connection for recurrent Bell's 
palsy, the Board finds that further discussion of the VCAA in 
regard to this appeal is unnecessary.

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Analysis

Bell's palsy is a unilateral facial paralysis of sudden 
onset, due to a lesion of the facial nerve, and resulting in 
characteristic distortion of the face.  See Dorland's 
Illustrated Medical Dictionary 1353 (30th ed. 2003).  

The veteran's service medical records show that he was 
treated twice during service for Bell's palsy.  The first 
incidence occurred in January 1981, when the veteran 
complained of numbness on the left side of his face.  The 
veteran was diagnosed with Bell's palsy in February 1981 
during a follow-up examination.

The second incidence occurred in July 1982 on the right side 
of the veteran's face.  The neurological consultant stated 
that the first incidence of Bell's palsy in 1981 resolved 
spontaneously within 10 days of onset.  This second incidence 
was tracking the first incidence and was spontaneously 
resolving within 10 days as well.  The consultant noted 
minimal asymmetry in the veteran's face.

Another report within the veteran's service medical records 
dated January 1983 showed a diagnosis of Mild Bell's palsy.  
But a subsequent neurological examination in December 1984 
noted that no neurological dysfunctions were found.

After separation, VA treatment records show that the veteran 
suffered another Bell's palsy episode in 1992.  A diagnosis 
of recurrent Bell's palsy was made in September 1993.  A VA 
treatment record in March 1994 listed the years 1981, 1983, 
and 1992 of the documented incidences of Bell's palsy.

A VA ear disease examination given in August 2004 diagnosed 
the veteran with "Residuals of Bell's palsy."  However, it 
was noted that the veteran's face movement was normal.  

A VA neurological examination given in August 2004 diagnosed 
the veteran with "Recurrent Bell's palsy (currently 
resolved)."  During this neurological examination, the VA 
examiner noted the history of Bell's palsy in service and a 
slight facial asymmetry.  During the physical examination, 
the VA examiner stated that there was slight facial asymmetry 
on the left side, but that the veteran's left eye movement 
and closure were normal. 

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for recurrent Bell's palsy.

The evidence in the record documented incidences of Bell's 
palsy both in service and post-service, and there are current 
diagnoses of both residuals of and recurrent Bell's palsy.  
Indeed, while the veteran had no problems with closing or 
opening his eyes, slight facial asymmetry was noted.  In view 
of the documented history of recurrent Bell's palsy during 
and after service in conjunction with the currently observed 
facial asymmetry, resolving all reasonable doubt in favor of 
the veteran, service connection for Bell's palsy is 
warranted.

The Board therefore concludes that the evidence, viewed 
liberally, is at least in equipoise.  That is, it is as 
likely as not that the veteran has recurrent Bell's palsy 
etiologically related to the veteran's service.  The veteran 
is therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for the veteran's recurrent Bell's palsy.  


ORDER

Service connection for recurrent Bell's palsy is granted.



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


